—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Brennan, J.), dated August 21, 1997, which denied his objections to an order of the same court (Kahlon, H.E.), dated May 14, 1997, which, after a hearing, directed him to pay the sum of $13,840.19 in arrears owed under the parties’ judgment of divorce.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court did not err in denying his objections to the Hearing Examiner’s order, which required him to pay arrears that he conceded he owed under the parties’ judgment of divorce.
The father’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.